Citation Nr: 1614167	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to August 1979.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2008 rating decision, by the St. Louis, Missouri,  Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a left knee disability.  He perfected a timely appeal to that decision.  

In October 2013, the Board remanded the case for further evidentiary development.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in December 2013.  The Veteran's VA claims file has been returned to the Board for further appellate consideration.  

As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims being decided herein, other than an informal hearing presentation from the Veteran's service representative dated October 15, 2015.  


FINDING OF FACT

A chronic left knee disorder was not manifested during service and is not attributable to service.  Arthritis was not shown within the initial post-service year.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2008 from the RO to the Veteran which was issued prior to the RO decision in November 2008.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

 Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim. It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

 The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran served on active duty from June 1971 to August 1979.  The service treatment records (STRs) indicate that, in February 1973, the Veteran twisted his left knee while slipping from the ladder of an A-6 aircraft with his left foot caught in the ladder.  The Veteran denied prior history of knee trauma.  Clinical evaluation revealed a swollen left knee with maximum tenderness over the medial aspect of the knee.  The knee was stable with no joint displacement.  On examination dated in April 1974, the left knee was described as normal left knee with minimal sclerosis in the distal part of the medial aspect of the left femoral shafter.  The impression was normal left knee.  The separation examination, conducted in May 1979 was negative for any findings of a left knee disorder.  

The Veteran's initial claim of entitlement to service connection (VA Form 21-526) was received in April 2008.  Submitted in support of the claim were VA progress notes dated in January 2008.  During a primary care visit in January 2008, the Veteran complained of mild left knee pain that began 3 months ago; he did not recall any recent injury.  He denied locking up or giving out of the knee.  The Veteran reported that he dislocated the same knee after a fall while on active duty in the Navy.  It was noted that the left knee examination was unremarkable.  The assessment was left knee pain, r/o degenerative joint disease.  An x-ray study of the left knee, performed in January 2008, revealed findings of osteoarthrosis, and bony projection at the left femur, which probably is due to benign osteochondroma or an area of heterotopic bone formation.  

The Veteran was afforded a VA examination in October 2008.  At that time, the Veteran reported being diagnosed with a strain of the left knee while on active duty in 1973; and, in January 2008, he complained of left knee pain that "began about 3 months ago."  The Veteran stated that the left knee has gotten progressively worse.  The Veteran indicated that he is able to stand for 15 to 30 minutes, and he is able to walk 1/4 of a mile.  The Veteran reported problems with pain and stiffness in the left knee; he denied any deformity, giving way, instability, or weakness in the left knee.  The Veteran also reported having weekly flare-ups of pain in the left knee, manifested by tenderness of the knee that last from 3 to 7 days.  On examination, it was noted that his gait was normal.  Range of motion in the left knee was from 0 degrees to 108 degrees with pain starting at 100 degrees.  No anklylosis was noted.  The examiner noted crepitus and tenderness in the left knee; there was no instability.  X-ray study revealed mild to moderate degenerative and osteoarthritic changes involving the femoral tibial and patellofemoral joint spaces, and two possible intra-articular loose bodies femoral tibial joint measuring 4 to 5 mm.  The pertinent diagnosis was left knee strain.  The examiner stated that he could not resolve the question of whether the current left knee condition is at least as likely as not the same injury in service or exits as a result of the injury without resorting to mere speculation.  The examiner noted that the present complaint was stated to have started 3 months ago; and, x-ray does how osteoarthritis which can be from the result of injury in the past; however , it may be from over use of the joint, as well as age, and being overweight.  

In November 2013, the Veteran's claims folder was referred to a VA examiner for review and opinion regarding the etiology of the current left knee disorder.  Following a review of the evidence of record, the examiner stated that the current left knee disability is less than 50% probability connected to the service-related left knee injury.  The examiner noted that the Veteran had a left knee strain with hemorrhagic effusion in February 1973, and x-rays at that time were normal.  Therefore, he concluded that the Veteran did not sustain a knee dislocation.  A follow up x-ray in April 1974 was also normal.  In May 1979, at the discharge examination, the musculoskeletal examination was normal; the only concern they had was over maximum weight.  The examiner noted that the record documents that the Veteran has been employed in multiple different jobs.  X-ray in January 2008 showed mild to moderate degenerative and osteoarthritic changes.  The examiner concluded that the left knee arthritis is due to the normal aging and use of the left knee.  He further noted that the Veteran's weight has been a problem, which was noted at the time of discharge and in VA clinical records, which included a diagnosis of obesity as an active problem.  This can also attribute to development of knee arthritis.  


III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board finds that service connection is not warranted for a left knee disorder.  Significantly, while the STR reflect complaints of left knee strain in February 1973, this is found to reflect an acute and transitory condition as the remainder of the STRs are completely silent with respect to any complaints or diagnosis of a left knee disorder.  In fact, at the time of his separation examination in May 1979, clinical evaluation of the lower extremities was normal and the Veteran denied any complaints at that time.  The first clinical documentation of the onset of a chronic left knee disorder is dated in January 2008, some 29 years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no persuasive evidence indicating that there is a relationship between current left knee disorder and military service.  Rather, a review of the claims folder in November 2013, a VA examiner opined that the current left knee disability is less than 50% probability connected to the service-related left knee injury.  The examiner concluded that the left knee arthritis is due to the normal aging and use of the left knee.  He further noted that the Veteran's weight has been a problem, which was noted at the time of discharge, but also as noted on the diagnosis in the VA; in fact, he noted that they made a diagnosis of obesity as one of the Veteran's active problems.  Thus, the examiner has attributed the Veteran's current left knee disorder to the Veteran's age and weight.  The Veteran has not submitted any competent medical evidence of a nexus to service. The Board finds that the medical evidence is more probative than the lay statements.  Moreover, while he may believe such a relationship exists, the question of etiology in this case involves issues that the Veteran, as a layperson is not competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the Veteran is claiming continuity of symptoms since service, this is not convincing.  The Veteran made no pertinent complaints at service discharge and when first seen for left knee problems many years after service, he related that they were of recent onset.  Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  A left knee disorder is not the result of disease or injury incurred in or aggravated by service.  There is no evidence of a nexus between a post-service diagnosis and active service.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a left knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  As the most probative evidence of record clearly indicates that the Veteran did not incur a left knee disorder in service, the claim of entitlement to service connection for a left knee disorder is denied.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for a left knee disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


